United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-751
Issued: December 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 24, 2007 appellant filed a timely appeal from the March 20, May 10,
October 3 and December 18, 2006 merit decisions of the Office of Workers’ Compensation
Programs that denied her claim for wage-loss compensation. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant met her burden of proof in establishing that she was
totally disabled from December 27, 2005 to January 12, 2006 as a result of an accepted
employment injury; and (2) whether she met her burden of proof in establishing that she was
totally disabled from July 5 to 7, 2005 as a result of an accepted employment injury.
FACTUAL HISTORY
On June 24, 2002 appellant, then a 42-year-old letter carrier, sustained injury to her left
knee when she struck it against her postal vehicle. She stopped work on June 26, 2002. In a
June 26, 2002 report, Dr. Steven D. Thompson, a Board-certified orthopedic surgeon, diagnosed

internal derangement of the left knee. On July 19, 2002 the Office accepted appellant’s claim for
left knee internal derangement and paid appropriate compensation.1 It authorized bilateral
arthroscopies. The Office later accepted a claim for right medial meniscus tear and right internal
derangement.
On August 6, 2002 appellant underwent a left knee arthroscopy for a torn medial
meniscus, torn lateral meniscus, synovitis and chondromalacia patella. On August 23, 2002
Dr. Thompson indicated that appellant would be disabled until September 26, 2002.
The Office subsequently authorized a right knee arthroscopy and appellant underwent
surgery on March 11, 2003. Dr. Thompson diagnosed osteochondritis desiccants of the medial
femoral condyle, synovitis, chondromalacia patella and torn lateral meniscus. Appellant returned
to work in a limited-duty capacity for four hours per day on May 16, 2003 and received
compensation for the four hours per day that she did not work.
In a January 26, 2004 treatment note, Dr. Thompson recommended that appellant
undergo a repeat right knee arthroscopy. Appellant underwent surgery on February 10, 2004.
Dr. Thompson listed a postoperative diagnosis of recurrent tear posterior horn of the medial
meniscus, a six millimeter loose body, torn lateral meniscus, synovitis and chondromalacia
patella.
In a May 20, 2004 report, Dr. Gregory P. Harvey, a Board-certified orthopedic surgeon,
diagnosed status post bilateral knee arthroscopies and meniscectomies with chondromalacia. He
opined that appellant was likely to experience continuing chronic pain secondary to
chondromalacia and advised that she drive her route, rather than walk it. On June 23, 2004
Dr. Thompson released appellant to work eight hours per day with permanent restrictions
effective August 1, 2004.
By decision dated September 24, 2004, the Office granted appellant a schedule award for
10 percent impairment of the right leg and 10 percent impairment of the left leg.
On July 8, 2005 appellant claimed compensation from July 5 to 7, 2005. On July 28,
2005 the Office requested that she submit medical evidence establishing total disability causally
related to her work injury during the period claimed. Appellant provided a July 6, 2005
treatment note from Dr. Thompson indicating that she “twisted and fell and hurt her knee the
other day and missed a couple of days of work.” She saw Dr. Thompson for an office visit and
treatment on that day.
In a December 28, 2005 treatment note, Dr. Thompson stated that he treated appellant on
that date and reported that she was generally capable of working but continued to have
symptoms. In a December 28, 2005 form report, he stated that she was disabled from work on
December 27 and 28, 2005. On January 3, 2006 Dr. Thompson indicated that he treated
appellant on that day for her continuing right knee pain and that she “had to miss a day because
of stiffness and swelling. Appellant is, however, better today and feels that she can return to
1

In a separate claim number 160312220, the Office determined that appellant “sustained an accepted bilateral
knee condition on a repetitive cumulative basis.” The file is not before the Board.

2

work.” In a form report prepared on the same day, Dr. Thompson stated that appellant was
totally disabled until January 4, 2006. In a January 9, 2006 report of office visit, he explained
that appellant’s right knee continued to give way, although she was still capable of performing
full-duty work.
Dr. Thompson’s treatment notes indicated that he saw appellant on
January 11, 2006. In a form report prepared January 11, 2006, he stated that she was totally
disabled on January 11 and 12, 2006. Appellant also provided a January 9, 2006 form report
from Dr. Thompson indicating that she was totally disabled from January 4 to 9, 2006.
On February 2, 2006 appellant claimed compensation for intermittent wage loss from
December 27, 2005 to January 12, 2006. On February 17, 2006 the Office requested additional
evidence concerning causal relationship between appellant’s work stoppage and her accepted
employment injury. In a January 11, 2006 form report, Dr. Thompson indicated that she was
totally disabled from January 11 to 12, 2006 and could return to work without restrictions on
January 13, 2006. Appellant also provided a January 5, 2006 form report from Dr. Thompson
indicating that she could return to work on January 4, 2006 without restrictions. However, a
January 9, 2006 report indicated that she was completely disabled between January 4
and 9, 2006. In an undated form report received by the Office, on March 20, 2006,
Dr. Thompson certified that appellant was off work from January 3 to 12, 2006. In a March 13,
2006 report, he stated that appellant’s knee “still, however, will occasionally give way on her,
whether at work or at home. Occasionally she may need to take a day off if her knee begins to
buckle.”
In a March 12, 2006 statement, appellant explained that her right knee continued to give
way occasionally and that she sometimes missed a day of work due to pain or for medical
treatment. She explained that, “if I can’t walk I can’t work. Because I can’t make it there.”
By decision dated March 20, 2006, the Office denied appellant’s claim for intermitten
compensation for the period July 5 to 7, 2005.
By decision dated May 10, 2006, the Office denied appellant’s claim for compensation
for the period December 27, 2005 to January 12, 2006.
In a May 31, 2006 report, Dr. Thompson stated that appellant had previously undergone
arthroscopies on both knees and that she has “occasional recurrent symptoms of giving way, pain
and swelling that generally respond to rest.” He explained: “[Appellant] has put in a claim for
disability from December 27, 2005 through January 12, 2006. I would respectfully request that
you reevaluate her situation, as I believe that her symptoms are both verifiable and placed in
good faith.”
On July 10, 2006 appellant requested reconsideration of the Office’s March 20 and
May 10, 2006 decisions. She explained that she had been treated with injections but that she
believed they caused her right knee to become more painful and occasionally give out with no
warning.
By decision dated October 3, 2006, the Office denied modification of its May 10, 2006
decision denying disability from December 27, 2005 to January 12, 2006.

3

In an October 11, 2006 report, Dr. Thompson noted that appellant was totally disabled
from July 5 to 7, 2006 and from December 27, 2005 to January 12, 2006. On October 17, 2006
appellant requested reconsideration of the Office’s May 10, 2006 decision.
By decision dated December 18, 2006, the Office denied modification of its previous
decisions denying appellant’s claim for disability from December 27, 2005 to January 12, 2006.
LEGAL PRECEDENT -- ISSUES 1 & 2
For each period of disability claimed, the employee has the burden of proving that he or
she was disabled for work as a result of the accepted employment injury.2 As used in the Federal
Employees’ Compensation Act, the term “disability” means incapacity, because of an
employment injury, to earn the wages that the employee was receiving at the time of injury.3
Disability is thus not synonymous with physical impairment, which may or may not result in
incapacity to earn wages.4 Whether a particular injury causes an employee to be disabled for
employment, and the duration of that disability, are medical issues, which must be proved by a
preponderance of the reliable, probative and substantial medical evidence.5 The Board will not
require the Office to pay compensation in the absence of medical evidence directly addressing
the particular period of disability for which compensation is sought. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.6
With respect to claimed disability for medical treatment, section 8103 of the Act provides
for medical expenses, along with transportation and other expenses incidental to securing
medical care for injuries.7 Appellant would be entitled to compensation for any time missed
from work due to medical treatment for an employment-related condition.8 However, the
Office’s obligation to pay for medical expenses and expenses incidental to obtaining medical
care, such as loss of wages, extends only to expenses incurred for treatment of the effects of any
employment-related condition. Appellant has the burden of proof which includes the necessity
of submitting supporting rationalized medical evidence.9

2

William A. Archer, 55 ECAB 674 (2004).

3

Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.5(f).

4

See Fred Foster, 1 ECAB 21 (1947).

5

Fereidoon Kharabi, 52 ECAB 291 (2001); see also Edward H. Horton, 41 ECAB 301 (1989).

6

Sandra D. Pruitt, 57 ECAB ___ (Docket No. 05-739, issued October 12, 2005); William A. Archer, supra note
2; Fereidoon Kharabi, supra note 5.
7

5 U.S.C. § 8103(a).

8

Vincent E. Washington, 40 ECAB 1242 (1989).

9

Dorothy J. Bell, 47 ECAB 624 (1996); Zane H. Cassell, 32 ECAB 1537 (1981).

4

ANALYSIS -- ISSUE 1
Appellant filed claims for intermittent wage-loss compensation from December 27, 2005
to January 12, 2006. In support of her claim, she submitted numerous form reports stating that
she was disabled on various days during that time period. Appellant also provided treatment
notes from Dr. Thompson, dated December 28, 2005 and January 3, 6, 9 and 11, 2006, indicating
that she was seen for examination and treatment of her knee conditions on those dates. The
Board has long recognized that, under section 8103, payment of expenses incidental to the
securing of medical services encompasses payment for loss of wages incurred while obtaining
medical services. An employee is entitled to disability compensation for loss of wages incidental
to treatment for an employment injury.10 Appellant has submitted evidence indicating that she
received medical treatment for her accepted knee conditions on December 28, 2005 and on
January 3, 6, 9 and 11, 2006 she is entitled to compensation for appropriate hours on those dates.
The case will be remanded to the Office for payment of appropriate compensation for the days
on which she sought medical treatment for her accepted employment-related condition. The
Office shall issue an appropriate decision on whether appellant has established that she is entitled
to compensation for the other days of intermittent disability sought for the period December 27,
2005 through January 12, 2006.
ANALYSIS -- ISSUE 2
The Board finds that appellant did not meet her burden of proof in establishing that she
was disabled from July 5 to 7, 2005. In response to the Office’s request for additional
information concerning appellant’s request for wage-loss compensation for leave without pay
taken during that time period, appellant submitted a July 6, 2005 treatment note from
Dr. Thompson who confirmed that she “twisted and fell and hurt her knee the other day and
missed a couple of days of work” but did not provide a rationalized medical opinion clearly
establishing that appellant was totally disabled during that time period as a result of her accepted
employment injuries. Although the July 6, 2005 note establishes that appellant was seen in the
physician’s office on that day, it does not explain that she received treatment specifically for her
work-related injury or establish total disability for the three days claimed. Dr. Thompson stated
that her visit was precipitated by an incident in which appellant “twisted and fell and hurt her
knee.” He did not state that he treated appellant for her accepted knee condition; rather, his note
indicates that her complaint may have been caused by a new traumatic incident, which he did not
relate to her accepted medial meniscus tear. Moreover, Dr. Thompson did not identify which
knee appellant injured when she “twisted and fell.” The Board notes that the Office accepted
medical meniscus tear and internal derangement of appellant’s right knee, but Dr. Thompson’s
July 6, 2005 note is unclear as to whether appellant was treated for her right or left knee.
Dr. Thompson also did not identify either the day on which appellant injured her knee or the
specific days she took off work as a result of that claimed injury, but rather simply stated that she
“missed a couple of days of work.” His report does not establish that appellant was disabled
10

Daniel Hollars, 51 ECAB 355 (2000), citing Antonio Mestres, 48 ECAB 139 (1996); Henry Hunt Searls, III, 46
ECAB 192 (1994); Mrytle B. Carlson, 17 ECAB 644 (1966). This concept is recognized in the Office’s procedures.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.16(a)
(December 1995).

5

during that time or that she was disabled on the day before and after the examination date.11 The
Board finds that Dr. Thompson’s July 6, 2005 note is insufficient to establish appellant’s
entitlement to compensation for temporary total disability for the period July 5 to 7, 2005.
Dr. Thompson’s October 11, 2006 report, in which he stated that appellant was
“temporarily but totally disabled” from July 5 to 7, 2005 is similarly insufficient to establish
appellant’s claim for disability compensation. Accordingly, the Board finds that appellant did
not establish her entitlement to compensation for temporary total disability during the period
July 5 to 7, 2005.
CONCLUSION
The Board finds that appellant established entitlement to intermittent wage-loss
compensation for December 28, 2005 and January 3, 6, 9 and 11, 2006. The Board also finds
that appellant did not establish entitlement to compensation for temporary total disability during
the period July 5 to 7, 2005.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 18, October 3, May 10 and March 20, 2006 are
affirmed as modified and the case remanded to the Office for further action consistent with this
decision.
Issued: December 13, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
11

See Fereidoon Kharabi, supra note 5.

6

